Citation Nr: 0933358	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from December 1993 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of entitlement to service connection for tinnitus 
and a low back disorder are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of a diagnosis of a disorder involving 
either the left or the right hip during the pendency of the 
appeal.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309.







REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

The Veteran served on active duty from December 1993 to 
December 1996.  His military occupational specialty (MOS) in 
service was as an infantry cavalry scout.  

The Veteran claims that he suffered injuries to his hips 
during service as a result of engaging in strenuous marches 
with a fully loaded rucksack as well as other required 
physical activities.  The marches were required as part of 
ongoing training for his MOS.  He said he developed pain in 
his hips as a result of the physical activity.

The Veteran's service treatment records (STRs) record one 
instance where he was seen for a complaint of hip pain in 
April 1996.  He reported an injury during weight training 
five days earlier.  X-rays were negative.  The assessment was 
right hip flexor strain.  The Veteran was placed on a profile 
of no running, jumping, squatting, road march, or rucksack 
for seven days.  

The Veteran's separation physical examination was negative 
for any problems associated with the hips in October 1996.  
The Veteran did not include any reports of past problems on 
his medical history form although he did list problems with a 
trick elbow or shoulder and foot problems.  His STRs show 
that he injured his right foot in June 1994.  

The Veteran submitted his current claim in July 2005.  
Records were obtained from Sacred Heart Hospital, Santa Rosa 
Medical Center, and M.C. Abendan, M.D.  All were dated in 
August 2005 and related to evaluation and treatment of a 
complaint of back pain.  There was no mention of any type of 
hip problem.

VA records for the period from July 2005 to February 2006 
were associated with the claims folder.  The records reflect 
that the Veteran was first seen on July 7, 2005, with 
complaints of bilateral hip and back pain.  He reported the 
pain as being off and on over the past two months.  It had 
recently been exacerbated in the past several days.  He did 
not provide any history of injury to the hips in relationship 
to his current symptoms or during service.  X-rays of the 
hips were interpreted as normal.

Additional entries show that the Veteran was seen on several 
occasions with continued complaints of back pain.  X-rays of 
the hips were done again in August 2005 and interpreted as 
normal.  

The Veteran was afforded a VA examination in April 2006.  The 
examiner reported that she had reviewed the claims folder.  
The Veteran's history of treatment for hip pain, as reflected 
in the STRs, was noted.  The examiner noted that the Veteran 
served as a cavalry scout in service.  The examiner further 
noted that VA x-rays of the hips were read as normal in 
August 2005.  She further referenced the private treatment 
records that documented the Veteran's evaluation for acute 
back pain.  The impression was that there was no objective 
evidence of a chronic hip condition.  

The Veteran's claim was denied in April 2006.  The basis for 
the denial was that there was no evidence of a current 
bilateral hip disorder.

The Veteran reported in his April 2007 notice of disagreement 
that he did not list his hip problems on his separation 
examination because he did not want to delay his separation 
from service.  He said he had been doing special duty for 
three months, mowing grass, prior to his separation.  He said 
his hip problems did not cross his mind at the time of his 
examination.  The Veteran reported that he continued to 
experience hip all through service, especially when engaged 
in physical training.  He also maintained that he had hip 
symptoms after service, especially when running, and had to 
give up such physical activity.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

In regard to the Veteran's claim for service connection for 
left and right hip disorders, there is no objective evidence 
of a current disability.  The VA and private treatment 
records are negative for any evidence of a diagnosed 
disorder.  X-rays of the hips in July and August 2005 were 
normal.  The Veteran's complaints of pain are noted but pain 
alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  There must be objective evidence of a 
current disorder.

The Veteran has not submitted any evidence in support of his 
claim, other than his own statements, that he has a hip 
disorder at any time during the pendency of his claim.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board 
notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence 
of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  The Veteran is 
competent to say he has hip pain.  He is not competent to 
establish that he has a current hip disorder in the absence 
of any objective evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
This can only be done by a qualified medical professional.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau, supra.  The 
benefit claimed in this case requires the presence of a left 
hip and/or right hip disorder.  The Board concludes that the 
Veteran does not have a current hip disorder.  Without any 
current clinical evidence confirming the presence of a hip 
disorder service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (current disability is a 
prerequisite to an award of service connection).

The Board notes that the Veteran reported that he had a claim 
pending for Social Security Administration (SSA) benefits in 
May 2007.  However, the RO obtained a response to a computer 
inquiry in July 2007 that there were no SSA records for the 
Veteran.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a hip disorder.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2009)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2008), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In addition, the Court held in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The Veteran's claim for service connection for a hip disorder 
was received in July 2005.  The RO wrote to him that same 
month.  He was informed of the evidence required to 
substantiate his claim for service connection.  He was 
advised of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  

The Veteran responded to the notice letter by identifying 
sources of treatment.  The private and VA records identified 
were obtained and associated with the claims folder.

The Veteran's claim for service connection was denied by way 
of a rating decision dated in April 2006.  Notice of the 
rating action was provided in May 2006.  That letter also 
included the notice required by Dingess in regard to how 
disability ratings are calculated and effective dates 
determined.  

The VCAA requirements have been satisfied in this case.  The 
Veteran has not disputed the contents of the VCAA notice.  He 
was afforded a meaningful opportunity to participate in the 
development of his claim.  From the outset he demonstrated 
actual knowledge of what was required to establish service 
connection for his claimed disorders as he provided 
statements of how he believed he sustained injuries in 
service, and his symptomatology since that time.  He also 
identified sources of treatment for his claimed disorders.  
There is no evidence of prejudice to the Veteran based on any 
notice deficiency and he has not alleged any prejudice.  
Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records, a VA 
examination report, and statements from the Veteran.  Private 
medical records identified by the Veteran were obtained and 
associated with the claims folder.  He elected to not have a 
hearing in his case.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.


REMAND

The Veteran's statements and military records document that 
he served in a specialty that exposed him to acoustic trauma 
in service.  He was an infantry cavalry scout.  The Veteran 
reported noise exposure from the firing of a significant 
variety of weapons as well as noise exposure from routine 
vehicle and aircraft transport.

He was given a baseline audiogram in September 1994.  The 
audiogram report noted that the Veteran was routinely exposed 
to hazardous noise.  The Veteran had additional audiograms in 
April 1995, and March 1996 and at the time of his separation 
physical examination in October 1996.

Tinnitus is not referenced in the audiogram reports or STRs.  
However, such a notation is rarely made unless the condition 
is debilitating or interferes with the individual's ability 
to perform their duties.  

The Veteran was afforded a VA audiology examination March 
2006.  The Veteran reported his onset of tinnitus as during 
service.  He gave a history of occasional civilian 
occupational noise exposure after service.  The VA examiner 
noted that there was no complaint of tinnitus in service.  
She also noted the history of noise exposure in service and 
after.  The examiner then stated the following:

Based on the reported history of 
military noise exposure and the 
medical literature (Tinnitus 
Handbook, 2000) allowing that 
tinnitus has been associated with 
hazardous levels of noise exposure, 
it is my opinion that this veteran's 
tinnitus is less likely than not the 
result of acoustic trauma incurred 
during military service.

VA audiology examination report dated in March 2006.  The 
examiner provided no basis for the above opinion.  Indeed, 
the opinion appears to be a contradiction in itself as the 
examiner acknowledges the Veteran's military noise exposure.  
She then notes that literature allows that tinnitus is 
associated with hazardous levels of noise exposure.  The 
examiner then concludes that this Veteran's tinnitus is less 
likely the result of acoustic trauma during service.  No 
explanation for the opinion is provided.  A new examination 
is required so that the examiner can provide a rationale for 
such an opinion, rather than a contradictory statement.

The Veteran's STRs also document an incident of lumbar strain 
in July 1995.  The Veteran has submitted several statements 
wherein he maintains that he continued to experience pain 
during service and in the years since service.  He said did 
not go to sick call for his complaints.

Private medical records include the results of a magnetic 
resonance imaging (MRI) study of the lumbar spine from August 
2005.  The Veteran was diagnosed with a central disc 
protrusion at L5-S1 with extruded fragment extending 
inferiorly to S1 compressing the thecal sac.  By contrast, VA 
x-rays of the lumbar spine from July and August 2005 were 
interpreted to show a normal lumbar spine.

The Veteran was afforded a VA examination in April 2006.  The 
examiner noted the STR entry regarding back strain in 
service.  She also noted that there was a 10-year gap in 
medical evidence of symptomatology in concluding that the 
Veteran's current back disorder was not related to the back 
strain in service.  The examiner did not address the 
Veteran's lay report of symptoms during service and since.  

The Veteran is competent to provide lay evidence of his back 
pain and to say he had back pain in service and continuously 
from that time.  He is not competent to relate any currently 
diagnosed low back disorder to service.  However, his claim 
of continuous symptoms must be acknowledged and addressed.  

The Veteran must be afforded another examination.  The 
examiner must specifically note, and comment on, the 
Veteran's reported symptoms of back pain during service and 
in the years after service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked if he has had a claim for SSA 
disability benefits adjudicated.  If so, 
the SSA decision, and the medical 
evidence relied on, should be obtained 
and associated with the claims folder.

2.  The Veteran should be afforded a VA 
audiology examination to assess his claim 
of entitlement to service connection for 
tinnitus.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should assess the nature and 
etiology of the Veteran's tinnitus.  The 
examiner is asked to express an opinion 
as to whether the Veteran's tinnitus is 
at least as likely as not (i.e., 50 
percent or greater possibility) related 
to the Veteran's noise exposure during 
military service or to any other incident 
of service.  The examiner must provide a 
complete rationale for any stated 
opinion, otherwise, if the opinion is 
unfavorable to the Veteran, the 
examination will be considered 
inadequate.

3.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and extent of her claimed low back 
disorder.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
All necessary tests should be conducted 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should note the Veteran's 
contentions of back pain during service 
and post-service and address the 
contentions in any opinion provided.  The 
examiner should fully describe the 
manifestations of the Veteran's low back 
disorder and identify any disorders of 
the lower back that may be present.  The 
examiner is requested to offer an opinion 
as to whether there is at least a 50 
percent probability or greater that any 
such diagnosed disorder is related to the 
Veterans service.  The examiner should 
provide a complete rationale for all 
conclusions reached.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


